DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10, 16-17, 25, 45 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oakhill (Timothy Oakhill, US 20110224510) hereinafter Oak.
Regarding claim 1, an interpretation of Oak discloses a method of monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
obtaining signals from at least one of one or more microphones and one or more accelerometer sensors ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, 
automatically transmitting the obtained signals to a processor ([0034], [0036], [0045] see also [0042]-[0044], [0048], [0063], [0082]); and 
using the processor ([0034], [0036] see also [0042]-[0046], [0063]-[0064], [0082]), detecting one or more patterns in the obtained signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

 Regarding claim 2, an interpretation of Oak further discloses wherein at least a subset of the at least one of the one or more microphones, one or more accelerometers sensors are incorporated as part of a blanket used by the subject ([0032] including “Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors . . . sensors may be disposed on or in other bedclothes, such as sheets, comforters, blankets, quilts, pillows, and/or pillow covers.”).

 Regarding claim 10, an interpretation of Oak further discloses wherein the one or more accelerometer sensors ([0032]) generate an analog time-varying signal according to the motion of the subject's body ([0025], [0032], [0039], [0043]-[0044], [0060]).


at least one of one or more microphones and one or more accelerometer sensors obtaining signals ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); and 
a wireless transmitter automatically transmitting the obtained signals to a processor ([0034], [0036], [0045] see also [0042]-[0044], [0048], [0063], [0082]), 
wherein the processor ([0034], [0036] see also [0042]-[0046], [0063]-[0064], [0082]) is configured to detect one or more patterns in the obtained signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

 Regarding claim 17, an interpretation of Oak further discloses wherein at least a subset of the at least one of the one or more microphones, one or more PIR sensors and one or more accelerometers sensors are incorporated as part of a blanket used by the subject ([0032] including “Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors . . . sensors may be disposed on or in other bedclothes, such as sheets, comforters, blankets, quilts, pillows, and/or pillow covers.”).



 Regarding claim 45, an interpretation of Oak discloses blanket for monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
at least one of one or more microphones, and one or more accelerometer sensors obtaining signals when the blanket is used by the subject ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); and 
a wireless transmitter automatically transmitting the obtained signals to ([0034], [0036], [0045] see also [0042]-[0044], [0048], [0063], [0082]) a processor ([0034], [0036] see also [0042]-[0046], [0063]-[0064], [0082]), 
wherein the processor is configured to detect one or more patterns in the obtained signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 18, 46 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oak or, in the alternative, under 35 U.S.C. 103 as obvious over Oak.
 Regarding claim 3, an interpretation of Oak further discloses wherein the one or more microphones detect ambient sounds as well as sounds from the subject ([0063] see also [0025]-[0026]; Examiner notes a microphone would gather all noises regardless of them being ambient or from the user). In the alternative if it is deemed that the noise does not include “ambient sounds” it would be obvious to try including ambient/environmental sound as one of the environmental signals which are 

Regarding claim 18, an interpretation of Oak further discloses wherein the one or more microphones detect ambient sounds as well as sounds from the subject ([0063] see also [0025]-[0026]; Examiner notes a microphone would gather all noises regardless of them being ambient or from the user). In the alternative if it is deemed that the noise does not include “ambient sounds” it would be obvious to try including ambient/environmental sound as one of the environmental signals which are gathered; as there are a limited amount of environmental factors light, sound, humidity, temperature of which sound/noise is one and gathering environmental sound as a factor it can be predictably gathered with a reasonable expectation of success using a microphone which are recited in the Oak. 

 Regarding claim 46, an interpretation of Oak further discloses wherein the one or more microphones detect ambient sounds as well as sounds from the subject ([0063] see also [0025]-[0026]; Examiner notes a microphone would gather all noises regardless of them being ambient or from the user). In the alternative if it is deemed that the noise does not include “ambient sounds” it would be obvious to try including ambient/environmental sound as one of the environmental signals which are gathered; as there are a limited amount of environmental factors light, sound, humidity, temperature of which sound/noise is one and gathering environmental sound as a factor it can be predictably gathered with a reasonable expectation of success using a microphone which are recited in the Oak.


Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view of Vugt (Henriette Christine Van Vugt et al., US 20130289432) hereinafter Vugt.
 Regarding claim 4, an interpretation of Oak further discloses two or more microphones ([0032]), determining the breathing rate of the subject using the respiration sounds ([0039], [0060]).
An interpretation of Oak may not explicitly disclose adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal.
However, in the same field of endeavor (medical devices), Vugt teaches adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal ([0021], [0037]-[0038]); and 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Oak with its data gathering and data processing to include the noise reduction as recited in Vugt because it provides the a better signal of the respiration for analysis ([0005]-[0006], [0021]). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; the plurality of microphones and processor of Oak with the specific processing (noise reduction) as taught by Vugt to achieve the predictable result of a respiration signal which has less noise that the signal initially captured. 

Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view of Michiels (Nick Michiels et al., JAMF-based Representation for Computational Lung Sound Analysis. November 2015. 10.1109/ICSENS.2015.7370198.) hereinafter Mich.
Regarding claim 5, an interpretation of Oak discloses the above in claim 1. An interpretation of Oak may not explicitly disclose wherein wheezing is detected using Goertzel's algorithm.
However, in the same field of endeavor (medical devices), Mich teaches wherein wheezing is detected using Goertzel's algorithm (I Introduction and III Joint Acoustic- and Modulation Frequency).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include sound analysis using the Goertzel algorithm analysis as recited in Mich because doing so is useful in the automatic computational analysis of sounds (III. Joint acoustic- and modulation frequency; IV. Conclusion). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; the plurality of microphones and processor of Oak with the specific processing as taught by Mich to achieve the predictable result detecting wheezing.

Claim Rejections - 35 USC § 103
Claim 14, 29, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view of Stoian (Alexandru Stoian et al., US 20130331662) hereinafter Sto.
 Regarding claim 14, an interpretation of Oak further discloses generating at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0057], [0064], [0069], [0074], [0076]). 
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0059]-[0061] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.


 Regarding claim 29, an interpretation of Oak further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0057], [0064], [0069], [0074], [0076]).
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0059]-[0061] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

Regarding claim 53, an interpretation of Oak further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0057], [0064], [0069], [0074], [0076]).
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

Claim Rejections - 35 USC § 103
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view of Hermanne (Jean-Philippe Hermanne, US 20150148683) hereinafter Herm.
 Regarding claim 31, an interpretation of Oak discloses a system for monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
a blanket used by the subject and including at least one of one or more microphones and one or more accelerometer sensors ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); 
a wireless transmitter communicatively ([0034], [0036], [0045] see also [0032], [0042]-[0044], [0048], [0063], [0082], Figs. 1, 3) coupled to the blanket automatically transmitting obtained signals 
wherein the processor is configured to detect one or more patterns in the obtained signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).
An interpretation of Oak may not explicitly disclose one or more pyroelectric infrared (PIR) sensors and transmitting obtained signals to the processor.
However, in the same field of endeavor (medical devices), Herm teaches one or more pyroelectric infrared (PIR) sensors and transmitting obtained signals to the processor ([0003], [0029]-[0030] see also [0031]-[0034], [0041]-[0042], [0047], [0071]-[0073], [0078]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the infrared based data gathering and processing as recited Herm because using infrared to gather respiration data in a noncontact format which reliably provides detection of respiratory signals ([0005], [0031]-[0032]). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; combining the data gathering and data processing of Oak with the infrared data gathering and associated processing of Herm which provides the predictable result of respiratory signals for determine health parameters. 

Claim Rejections - 35 USC § 103
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view of Herm in further view of Vugt.
Regarding claim 33, an interpretation of Oak further discloses two or more microphones ([0032]), determining the breathing rate of the subject using the respiration sounds ([0039], [0060]).
An interpretation of Oak may not explicitly disclose adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal.
However, in the same field of endeavor (medical devices), Vugt teaches adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal ([0021], [0037]-[0038]); and 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Oak with its data gathering and data processing to include the noise reduction as recited in Vugt because it provides the a better signal of the respiration for analysis ([0005]-[0006], [0021]). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; the plurality of microphones and processor of Oak with the specific processing (noise reduction) as taught by Vugt to achieve the predictable result of a respiration signal which has less noise that the signal initially captured. 

Claim Rejections - 35 USC § 103
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view of Herm in further view of Sto.
Regarding claim 43, an interpretation of Oak further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0055], [0060] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.

However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0060] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

Claim Rejections - 35 USC § 103
Claim 54, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herm in view of Oak.
Regarding claim 54, an interpretation of Herm discloses an apparatus for monitoring a subject in a sleep or resting state ([0030]), comprising: 
one or more pyroelectric infrared (PIR) sensors ([0003], [0029]-[0030], [0034] see also [0031]-[0033], [0041]-[0042], [0047], [0071]-[0073], [0078]); and 
an interface communicatively coupled to the One or more PIR sensors automatically transmitting obtained signals from the one or more PIR sensors to a processor ([0030], [0034], [0074]), 
wherein the processor is configured to detect one or more patterns in the obtained signals to determine one or more physiological and/or biological parameters including at least one of breathing rate ([0045], [0068]).

However, in the same field of endeavor (medical devices), Oak teaches a wireless transmitter for transmitting signals to a processor ([0034], [0036], [0045] see also [0042]-[0044], [0048], [0063], [0082]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the convention connecting means between the sensors and the amplifier or the connection between the amplifier and the signal processing of Herm to include wireless transmission as recited Oak because it is a known way to transmit data between elements. Furthermore, there are two ways to transmit data wirelessly or wired as recited by Oak ([0034]) and it would be obvious to try wirelessly transmitting such data and would yield the predictable result of wirelessly transmitted data. 

Regarding claim 60, an interpretation of Herm further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof, upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0030], [0034], [0045], [0068], [0078]-[0079]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5309921 to Kisner et al.; Lady Ada, PIR Motion Sensor Overview, https://learn.adafruit.com/pir-passive-infrared-proximity-motion-sensor, first posted, 1/28/14, viewed on 1/8/22 see also the How PIR works and not just the over view. Furthermore, pyroelectric is a subset of piezoelectric.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 January 2022